Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action on the merits is in response to the application for patent received on 05 September 2019. Claims 1-19 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2005/0080398 to Markel et al. (‘398 hereafter), made of record per applicant disclosure.
Regarding claim 1, ‘398 teaches a method of making a medical device, comprising: holding a spacer tool by a slot of a mold, the mold having a mold cavity (FIG 5a item 580); accommodating a portion of a first tube by a lumen in the spacer tool while the first tube is at a fixed position with respect to the mold, wherein when the first tube is at the fixed position with respect to the mold, a region of the first tube is inside the mold cavity and is outside the spacer tool, and an end of the first tube is in engagement with an end of a first lumen-defining section of a first core pin (FIG 5A item 570), the spacer tool comprising a first section that is located in the mold cavity when the spacer tool is held by the slot of the mold, the first section of the spacer tool configured to define a cavity to be formed circumferentially around a part of the first tube inside a hub to be formed, wherein the part of the first tube is different from the region of the first tube (FIG 5A); and receiving a material by the mold cavity (paragraph 0053).
Regarding claim 2, ‘398 teaches the method further comprising holding the first core pin by the mold, wherein the first core pin is configured to define a first lumen to be formed in the hub (FIG 5A item 570).
Regarding claim 3, ‘398 teaches the method further comprising holding a second core pin by the mold (FIG 5A item 590).
Regarding claim 4, ‘398 teaches the method further comprising preventing the second core pin from longitudinally moving with respect to the mold (paragraph 0053).
Regarding claim 5, ‘398 teaches the method wherein the second core pin is configured to define a second lumen to be formed in the hub (paragraph 0053).
Regarding claim 6, ‘398 teaches the method wherein after the hub is made, the second lumen is in fluid communication with the cavity (paragraph 0053).
Regarding claim 7, ‘398 teaches the method further comprising preventing the first core pin from longitudinally moving with respect to the mold (paragraph 0053).
Regarding claim 8, ‘398 teaches the method further comprising undergoing a curing process by the material to obtain a cured material for the hub (paragraph 0054).
Regarding claim 9, ‘398 teaches the method wherein the cured material is in contact with the region of the first tube, and forms the space around the part of the first tube (FIG 3B items 250 and 252).
Regarding claim 10, ‘398 teaches the method wherein the region of the first tube comprises a sleeve coupled to a wall of the first tube (FIG 3B items 162, 122).
Regarding claim 11, ‘398 teaches the method further comprising defining a space, by the spacer tool, to be formed in the hub, wherein the space is sized for accommodating a second tube (FIG 5A items 580 and 122).
Regarding claim 12, ‘398 teaches the method wherein the space defined by the spacer tool has a cross-sectional dimension that is larger than a cross-sectional dimension of the cavity (FIG 5A item 580).
Regarding claim 13, ‘398 teaches the method further comprising receiving the second tube by the space in the hub after the hub is made (paragraph 0055).
Regarding claim 14, ‘398 teaches the method further comprising attaching the second tube to the hub using an adhesive (paragraph 0043).
Regarding claim 15, ‘398 teaches a method of making a medical device, comprising: holding a spacer tool by a slot of a mold, the mold having a mold cavity (FIG 5A item 580); accommodating a portion of a first tube by a lumen in the spacer tool while the first tube is at a fixed position with respect to the mold, wherein when the first tube is at the fixed position with respect to the mold, a region of the first tube is inside the mold cavity and is outside the spacer tool (FIG 5A item 122), and an end of the first tube is in engagement with an end of a first lumen-defining section of a first core pin (FIG 5A item 570), the spacer tool comprising a first section that is located in the mold cavity when the spacer tool is held by the slot of the mold, the first section of the spacer tool configured to define a cavity to be formed circumferentially around a part of the first tube inside a hub to be formed, wherein the part of the first tube is different from the region of the first tube (FIG 5Aitems 580, 122; receiving a material by the mold cavity; and defining a space, by the spacer tool, to be formed in the hub, wherein the space is sized for accommodating a second tube and has a cross-sectional dimension that is larger than a cross-sectional dimension of the cavity (paragraph 0053).
Regarding claim 16, ‘398 teaches the method further comprising receiving the second tube by the space in the hub after the hub is made, and attaching the second tube to the hub using an adhesive (paragraph 0043).
Regarding claim 17, ‘398 teaches the method further comprising holding the first core pin by the mold, wherein the first core pin is configured to define a first lumen to be formed in the hub, and holding a second core pin by the mold preventing the second core pin from longitudinally moving with respect to the mold (FIG 5A items 570 and 590).
Regarding claim 18, ‘398 teaches the method wherein the second core pin is configured to define a second lumen to be formed in the hub, and wherein after the hub is made, the second lumen is in fluid communication with the cavity (FIG 5A item 590).
Regarding claim 19, ‘398 teaches the method further comprising undergoing a curing process by the material to obtain a cured material for the hub, wherein the cured material is in contact with the region of the first tube, and forms the space around the part of the first tube (FIG 3B items 250 and 252 and paragraph 0054).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743